Citation Nr: 0112764	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-04 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bursitis of both 
hips.

2.  Entitlement to service connection for an upper 
respiratory disorder, to include sinusitis or allergic 
rhinitis.

3.  Entitlement to service connection for a gastrointestinal 
disability.  

4.  Entitlement to an increased disability rating for a left 
knee disability, status post partial lateral meniscectomy, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1996 to October 
1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for bursitis in both hips, for sinusitis, 
and for gastritis.  Also in that decision, the RO granted 
service connection for a left knee disability, residual for a 
partial lateral meniscectomy.  The RO assigned a 10 percent 
disability rating for the left knee disability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for a higher 
disability rating for a left knee disability.

2.  The veteran's left knee disability, status post partial 
lateral meniscectomy, is currently manifested by some 
limitation of motion, pain at the ends of the ranges of 
motion, tightness, and crepitus.

3.  The veteran has chronic allergic rhinitis which was of 
service onset.


CONCLUSIONS OF LAW

1.  The criteria for disability rating in excess of 10 
percent for a left knee disability, status post partial 
lateral meniscectomy, have not been met. 38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5257-
5261 (2000).

2.  Chronic allergic rhinitis  was incurred in active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legislative Changes

While the veteran's appeal has been pending, 38 U.S.C.A. 
§ 5107 was amended, effective for all pending claims, to 
eliminate the requirement that a veteran submit a well-
grounded claim in order to trigger VA's duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(VCAA), § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107).  Consequently, VA is 
obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition to eliminating the well-groundedness 
requirement, the statue also amplified the duty to assist, 
and defined that duty more specifically.  Id.

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. § 
5103A).  This assistance specifically includes obtaining all 
relevant records, private or public, that are adequately 
identified by the claimant, if the claimant has provided VA 
proper authorization to receive the records; obtaining any 
relevant evidence that is in federal custody; and obtaining a 
medical examination or opinion where indicated.  Id.

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, VA must notify the 
claimant if his or her application for benefits is 
incomplete.  VA must inform the claimant what evidence is 
necessary to substantiate the claim, indicating whether VA 
will attempt to obtain needed evidence or whether the 
claimant should obtain it.  Finally, if VA is unable to 
obtain needed evidence, VA must inform the claimant that the 
evidence could not be obtained, must provide a brief 
explanation of the efforts made to obtain the evidence, and 
must describe further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).

The duty to assist the veteran in the development of her 
claim for a higher rating for her left knee disability claim 
and for service connection for an upper respiratory disorder 
has been satisfied.  The veteran's service medical records, 
and records of VA medical treatment of the veteran, are 
associated with her claims file.  The veteran has not 
indicated that she received medical treatment for her left 
knee disability from any other source.  The veteran has had a 
recent VA medical examination that addressed the conditions 
at issue.  

In the circumstances involved for these two issues, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  There is 
no reasonable possibility that return of the claim to the RO 
for further efforts to assist would raise any reasonable 
possibility of substantiating the veteran's claim.  Remand 
for the RO to address the requirements of the Act in the 
first instance would serve no practical purpose.  
Accordingly, a remand back to the RO for compliance with the 
new duty to assist requirements is not necessary, and the 
appellant is not prejudiced by the Board's decision not to do 
so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Left Knee Increased Rating Claim

The veteran has appealed the 10 percent rating that the RO 
assigned for her service-connected left knee disability.  
Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2000); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (2000).


The veteran received medical treatment after twisting her 
left knee a couple of times during basic training.  In July 
1996, she underwent arthroscopic surgery on the knee.  Tears 
of the meniscus were found, and a portion of the left lateral 
meniscus was debrided.  On VA medical examination in January 
1999, the veteran reported that she had pain, weakness, 
stiffness, swelling, inflammation, instability, locking, 
fatigue, and lack of endurance in her left knee.  She 
reported that she had some relief when she wore a knee brace.  
She reported that the knee symptoms flared up if she stood or 
walked for too long.  She reported that the flare-ups were 
horrible.  She reported that she took anti-inflammatory and 
muscle relaxant medication, with some relief.  She indicated 
that she had difficulty walking up or down stairs because of 
her knee disorder.  The examiner noted that the veteran had 
normal motor function, with no signs of abnormal 
weightbearing, and no apparent limitations of standing or 
walking.  The range of motion of the left knee was to 130 
degrees of flexion, with pain at full flexion, and to 0 
degrees of extension, without pain.  The drawer test on the 
left knee was negative, and McMurray's test was equivocal.  
X-ray of the left knee was negative.  The examiner found that 
the veteran had a history of a left knee injury, without any 
signs of degenerative joint disease.  The examiner commented:

The patient apparently had a left knee 
injury.  However, at this time, both 
clinically and radiologically, she has no 
evidence of traumatic or degenerative 
joint disease.

The veteran's claims file contains records of VA outpatient 
treatment.  In March 1999, the veteran reported that her left 
knee had given way on two recent occasions.  She reported 
that she wore a knees brace.  She indicated that she 
occasionally took pain medication.  The examiner found that 
the veteran's left knee was not swollen, but that it was 
tight, and had crepitus with motion.  The examiner noted that 
the knee was painful at the end of extension.  No instability 
was noted.  There was full motor strength in the lower 
extremities.  The examiner recommended that the veteran 
continue to take pain medication.

In April 1999, the veteran reported intermittent giving way 
of her left knee.  The examiner found that the knee was 
stable, and without swelling.  There was pain at the joint 
line.  McMurray's and straight leg tests were negative.  
Strength in the legs was symmetrical.  The examiner 
recommended a change to a different anti-inflammatory 
medication.  In August 1999, the veteran reported that her 
left knee gave out after prolonged walking.  She indicated 
that the knee was constantly painful.  She reported that she 
had fallen because of the knee, most recently two days 
earlier.  She wore a knee support.  In December 1999, the 
veteran reported chronic left knee pain.  The examiner noted 
crepitus with motion in both knees.

Under the rating schedule, limitation of flexion of the knee 
is rated at 0 percent if limited to 60 degrees, 10 percent if 
limited to 45 degrees, 20 percent if limited to 30 degrees, 
and 30 percent if limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2000).  Limitation of extension of the 
knee is rated at 0 percent if limited to 5 degrees, 10 
percent if limited to 10 degrees, 20 percent if limited to 
30 degrees, 30 percent if limited to 20 degrees, 40 percent 
if limited to 30 degrees, and 50 percent if limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).  
Removal of the semilunar cartilage is rated at 10 percent if 
the knee is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 
5259 (2000).  Dislocation of the semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint, is rated at 20 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2000).  Other impairment of the knee, including 
recurrent subluxation or lateral instability, is rated at 10 
percent if slight, 20 percent if moderate, and 30 percent if 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).

Medical examination and treatment records do not indicate 
that the motion of the veteran's left knee is limited to a 
compensable degree.  In the surgery during service, a portion 
of the veteran's meniscus was removed.  The veteran's 
accounts and physicians observations indicate that her left 
knee is symptomatic, with pain at the extremes of the range 
of motion, tightness, and crepitus.  Thus, it appears that 
the condition of the knee meets the criteria for a 10 percent 
rating under Diagnostic Code 5259.  The veteran has reported 
that the knee has locking, swelling, and several other types 
of symptoms.  There is no medical observation of locking or 
swelling, however, and physicians have not indicated that the 
remaining portion of the semilunar cartilage is dislocated.  
Therefore, the criteria for a 20 percent rating under 
Diagnostic Code 5258 are not met.  The veteran reports that 
her left knee is unstable, and that she has fallen on a 
number of locations because of that instability.  The 
physicians who have examined the knee, however, have found it 
to be stable at the time of each examination.  Similarly, 
physicians have not observed objective signs of the constant 
pain, weakness, fatigability, and lack of endurance that the 
veteran has reported having in the knee.  Overall, the Board 
finds that disability demonstrated in the veteran's left knee 
is consistent with the 10 percent rating that has been 
assigned.  The preponderance of the evidence is against a 
rating in excess of 10 percent.

As the disability rating appealed is the rating that the RO 
initially assigned, it is necessary to consider whether the 
left knee disability would be evaluated more appropriately 
under different ratings for different periods of time 
("staged" ratings), or by a uniform rating for the entire 
period since service connection became effective.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence 
does not indicate that the veteran's left knee disability has 
significantly changed.  Therefore, a uniform evaluation is 
appropriate in this case.  In addition, the Board finds that 
the left knee disability does not present an exceptional or 
unusual disability picture, such as would warrant referral to 
the appropriate VA official for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).

Service connection for upper respiratory disorder

The veteran contends that she developed chronic sinus and 
nasal problems while she was on active duty.  Service 
connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  

Service medical records show that in December 1997, the 
veteran was seen complaining of allergy problems, with nasal 
congestion, cough, itchy sore throat and sneezing.  She had a 
history of hay fever.  On examination, she had frontal sinus 
tenderness, and the assessment was allergic rhinitis.  On a 
VA examination in January 1999, her oropharynx was benign, 
and her nares were clear to auscultation.  X-rays of the 
sinuses were normal, and the conclusion was that she had no 
clinical or radiological evidence of ongoing sinusitis.  
However, on examination, it was also noted that the face was 
tender to palpation over the frontal and maxillary sinuses.  
VA outpatient treatment records show that in April 1999, she 
complained of a runny nose and congestion year round.  The 
assessment was allergic rhinitis.  

In general, service connection will be established if the 
evidence supports the claim or is in relative equipoise; only 
if a fair preponderance of the evidence is against the claim 
will the claim be denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990); 38 C.F.R. § 3.102 (2000).  The 
veteran was diagnosed with allergic rhinitis in service, and 
after service in April 1999.  Moreover, although no sinusitis 
was diagnosed on the VA examination in January 1999, it is 
significant that the veteran had tenderness in her sinuses at 
that time, which was also noted at the time allergic rhinitis 
was diagnosed in service.  Further, her statements regarding 
continuity are credible.  Given these factors, we find that 
it is at least as likely as not that the veteran has chronic 
allergic rhinitis of service onset.  Accordingly, the 
evidence is in equipoise, and, with the resolution of all 
reasonable doubt in the veteran's favor, service connection 
for allergic rhinitis is warranted.  Gilbert; 38 C.F.R. § 
3.102.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a left knee disability, status post partial lateral 
meniscectomy, is denied

Service connection for allergic rhinitis is granted.


REMAND

When the RO denied the veteran's claims for service 
connection for bursitis of both hips, for sinusitis, and for 
gastritis, the RO found that those claims were not well 
grounded.  However, recently enacted legislation has 
eliminated the requirement that a claimant submit a well-
grounded claim prior to the duty to assist.  Under the 
revised version of 38 U.S.C.A. § 5107, effective October 30, 
2000, VA has a duty to assist unless there is no reasonable 
possibility that such assistance will aid in the 
establishment of entitlement.  

The duty to assist includes obtaining relevant treatment 
records.  In a statement received in March 2000, the veteran 
indicated that she was taking prescription medication for her 
ailments, including for bursitis of the hips and gastritis.  
Her taking prescription medication indicates that she is 
receiving treatment for the disorders; accordingly, records 
of any such treatment must be obtained.  In addition, as to 
the claim developed as service connection for "gastritis," 
it is noted that the service medical records do not show 
treatment for gastritis, although treatment for 
gastroenteritis was shown on one occasion.  However, the VA 
medical records include several complaints of heartburn 
and/or reflux, which the appellant attributes to medication 
taken for other disorders.  In April 1999, she was prescribed 
medication, and an endoscopic examination was recommended if 
the symptoms persisted.  Any follow-up treatment records, to 
include endoscopic evaluation, if conducted, must be 
obtained.  In addition, she should be informed that other 
medical evidence showing treatment for bursitis of the hips 
or a gastrointestinal disability since her discharge would be 
useful to her claim.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain all records of 
the veteran's VA treatment or evaluation 
for hip and/or gastrointestinal 
complaints, to include any endoscopic 
examination reports, dated from April 1999 
to the present.  

2.  The veteran must be informed that, in 
order for a grant of service connection, 
a current, chronic disability of service 
onset must be shown.  Therefore, the 
veteran should be requested to provide a 
list containing the names, locations, and 
approximate dates of treatment of any 
physicians, hospitals, or treatment 
centers, other than the VA, who provided 
her with treatment for hip or 
gastrointestinal complaints from the time 
of her discharge from service in October 
1998 to the present.  The RO should 
obtain any records so identified.  The 
results of the requests, whether 
successful or unsuccessful must be 
documented in the claims file.  In 
addition, the veteran must be informed of 
any negative results, and informed that 
she may submit any records herself 
directly to the RO.  

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
whether she has a chronic gastrointestinal 
disorder which was of service onset, or is 
due to medication used to treat service-
connected back and knee disorders.  The 
claims folder, to include a copy of this 
remand, must be available to and reviewed 
by the examiner in conjunction with the 
examination.  All indicated tests or 
studies should be completed and the 
results reviewed by the examiner prior to 
the final opinion.  The complete rationale 
for all conclusions should be provided.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Thereafter, the RO 
should readjudicate the claim.  If the 
decision remains adverse to the veteran, 
she and her representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. HUDSON
	Acting Member, Board of Veterans' Appeals


 



